Lewis, J.
I concur with the Chief Justice in the views expressed by him upon the first proposition discussed, and in the conclusion at which he has arrived upon the last; but my interpretation of the law upon this point differs somewhat from the construction placed upon it by him. I am of the opinion that the statute requires the statement furnished by the mining superintendents to show the amount, that is, the amount in weight of the pure gold and silver extracted from the ores. The word “ amount,” as used in the law, certainly does not mean the amount in dollars, for that would simply be a statement of the value, and the statute requires both the amount and value to be given. The statute also declares that the value of the ores shall be ascertained by the yield of gold and silver, no account béing taken of the base metals: hence it seems to me that when the statute requires the “ amount ” of gold and silver bullion to be stated, it means the amount in weight; and as the pure gold and silver only are taken into account, the weight of those metals only is to be given, and the weight of each should of course be stated. ’ Thus, when a statement is made out, the Assessor may at once calculate the value per ton of the ores from the amount in weight of the gold and silver extracted therefrom. If the statement be made out in accordance with my views of what is meant by the word “amount” as used in the statute, it will.never be necessary for the Assessor to look beyond the statement, for when the number of ounces or pounds of pure gold and silver is given, it becomes a mere matter of mathematical calculation for the Assessor to ascertain its value in paper currency. I am, however, inclined to believe that the statement is not conclusive on the Assessor even-when made out in conformity with the requirements of the laws; at least it is not when, as in this case, the most essential part of it — that is, the amount of the gold and silver — is not contained in it.
*216The Court below therefore erred in excluding the evidence offered by the State to prove that the valuation of the ores was in coin and not in the paper currency.
I concur in reversing the judgment.